.                   .




                              OFFICE   OF THE   ATTORNEY         GENERAL     OF TEXAS

                                                    AUSTIN




                        Honorable Oaorge EL Shoppub
                        Comptrollerof Ppbllo Amounts
                        Auotln, Tamis
                        Dear sir1




                                  Your nquut  sor                             r*oolvo4 an4
                        oardully oonsi6erw4 by th                            0 quot. rma your
                        raquost a8 tollma


    . . ..   ..:_




                                                                   au      a80 th8 W&O-
                                                                    t    for flw w&or8
                                                                        nrlloo Ta8 not

                                                  the   rroont     ruling by the 3lprow
                                                  88t   0~ini0a b;r th0 m0rnmy        aa-
                                                0 8rnl.n mubu8     lo mllltuy       8ulloo
                            a r to
                                8 r a o *ln
                                         th e
                                            lluy     an4 mllugo do. thu, Of
                            the total ottu*llm aulmra, tour h+o not yatre-
                            polrto4forth8 tlrrttlm.    Thoque~fionw~aul4
                            like elarlfio4 %8 thlw
                                    "Arm the Sour mubu8          who hare not atton
                            lllglbls to rooolro admy             from the flrat day OS
                                                                               ;’




Honorable Coorge ii. ‘>heppard,Page 2


                                 12, 1943, or should OllC
      the sueslon, i.e., .Janu?iry
      re?ueat be dated CR of the day they r@8ter   pre-
      Bent?
           *The Honorable John Ii.Lyle reported F'ebNnry
      11 and took the Oath of Offioe. The other members
      In military nervloe, eroept iour, were sworn in at
      the beginning of the ss88Lon.
               ".   . . ."

               Seotiona 4. 5. 8         and   2J+of Artlole III of ocirState
cOMtltUtiOn,        MC!      86   f6iiOW81

           "S40. 4.  The member8 of the House~of Ropre-
      84llt6tiVO88hall be Oho8en br the q u8liih  lhOtOr8,
                                                     d
      sld their term of oitloa 8h811 be two year8 rrom
      th6 day OS their 4lOOtlOn..
          “‘800. 5. Th4 Leglelature shall meet ev4ry two
     year8 at wroh time a8 may be provided by law and
     at other @me8 when eonran& by the Oovernor. ';Jhen
     oonlened in r4guhr &88ioa,   the flr8t thirty day8
     thered 8hal1 be 4.rot.4 to tha introduotion of
     bills'8nd resolotione, aotlng upon mergenoy appro-
     prletlon8, pa88ing upon t&e oonflmatlon of the
     reoe88 8ppolntees of the Owsrnor and 8uoh emor-
     genoy matter8 a8 nuy be 8ubnltte4 by the Governor
     in speolal measagaa to the Le&elature; provided
     t&at dnrlne the suooee4lng thirty 4aps or the rsgu-
     1U 8e8dOn Or tb b&8ltltlW3 th8 VUfiOa8 OOR-
     Rittaes of eeah House e&ill hold hearlag to eon-
     814W 8ll bin8   an4 ZVl8OlUtiOll8 an4 othu nmtter8
     thM   pOnbilI@laed 8Uoh OMXf$enOy lpatkr8 88 Qq ti
     mabmltted  by the Cwarnor;  provided further that
     dming the rollowlng sixty day8 the Legl8latare
     8h811 aOt Upon 8Ilab bill8 and X’MOlUtiOli8 a8 my
     b4 then p4nding and upon suah emrgwoy oPtter8 aa
     a8y be 8Ubmltte4 by the tlwemor in speoial ReI-
     8ages to the Legi818tUref provided however, either
     Eou8e  maf otherwiea datorsdw it8 order Of busimsss
     ‘by u1 a3Slrnetlve vote OS four-Siftha of its member-
     ahlp.~
           “Sea. 8. Eaoh Boucle 8hdll be the judge of the
     qualifioatlons an4 6lootion of it8 own member8; but
     oonteoted eleotion8 ahall be drtermined in suoh man-
     ner as shall be provided by law."
             “See. 24. kmbera of the h&28ttire     till
        reoolve from the publio Troa8ury a per diem of
        not exoeodiug 513.00 pr day fc& the fir& 120'
        dwn of oath seeelon and after that not cxoeedlng
        t5.00 per Cay for the rwainber of the eeesion.
             %I atidltionto t&e par dislL Lhe xierPber8of
        eaoh House Shs11 ba mttltled tn miloege in &a*
        to alidreturnlnq from the 8eat of governmtmt,
        whloe milaage shall not lx o eo $2.50
                                        d     for every
        25 ~!llea,the filstanoeto ba oomputed by the
        noarost and most direot route of travel, froraa
        tablo of 618tanOe propared by the Cmptroller to
        eaoh oounty 8eat no1 or hereafter to be estab-
        lished; no a.mbsr to be eatithd to mileage for
        any extra eeasioonthat nay be oallad rlthln one
        day after the adjournment of a raqalar ox oalled
        8088lon.*
          Seotlon 1 of Artiole XVI of our State Constitution
pX-oVid.8:
              %eOtlM  1. OffiOirl 08th
              Weabero O? t&o Le&il.stum, e~~4 811 Offl-
        oer8, befor* they enter um~the   4uflo8 of their
        offices, shqll kko the foll.owlng Oath or Afflrme-
        tionr
                                do~sol&y     8waar (or 6fflrm .I*
        that ~'%I~ falthfdy      examto the duties
                                                 - - of tlm
        offloe or                 of the State or Texa8, 8110
        will to the best of my ability pre8uv8, protoot,
        snb defend the Oonatltutlan and laws of the United
        statea a114of this Strto; aud X furthermom roleanly
        swear (or 8ff'ii-m). thnt I have not dir~otly nor in-
        dlreotly paid, offared,   or prosbad   to w,   watrl-
        buted, nor proalmd w oontrlbate 8ny money, or
        taltible thing, or promioed any pub110 OffiOe or
        employment, na a reward for the &ding OT withhold-
        ing a vote 8t the eleotiotlat whloh I wae lleOte,b .
        So help ae God.'-
              Artiol@a     5422-3-4-54& Vsrnan’8 Annotated Texti
civil    %UtUte8,        read a8 fO11ow81
        "Artlolo 5&22.        5505. 3271 'NW   of meeting
             “The Fortieth Leglelature shall aesemble to
        hold its blonnlnl aeaeion on the eaoond Tuaedaf
Honorable George ii. iheppard,1-e l,


     in January, A. D. 1927, at 12 o'olook m., and
     &all mot blon.nlallythorutter on the mmo day
     and hour until othorwlse prorldod by law. Coast.
     art.        3, aeo. 5.


          LTho80 porrono rooolvlng oertlrioatee of
    lleotion to the %neto and ROUBO of Fiopreoonta-
    tlves  Of the Loglrlaturo, ma4 thoeo SenatoT0
    uhoao term of ofrioo &all not hato temlmted,
    and nona othera, s&l1 bo 6oupetent   to orgaulre
    the SeMt* and HOUSO   or Xepremintatltoo. Aets
    1876, pa 311; 6. L. vol. 8, P. ~7.
    “Art.         5h2L.      5507-8-16              Who shsll DrWbidt3
                 -For the purpose 0r 6tlch 0rganlPation the
    SoorataryoS8tatonh~UproaiUo                                 atuohnoarrlng
    u8alon          of the La&laturo.                      should thorn bo no
    soorekry 0r stat&*                       or   In ease he bo abeant or un-
    able to atfond, tko Attortuy Goa8ral &all attend
    (md periorm thq datios preaorlbod.      He ohaU attend
    at tiu tlm  Ma p&o0 bibolunatea    ror   th0 aret*
    oftha  Logi8laturr andahallap         int a ole*rho
    8hall hare bea 0hl.i olo* of t E xoU8. thr pro-
    oo&ng 808slon If ho be present,       to take a minute
    of the pmoe&*.


                 vho   aloe,         unaor the fllrootion0rtb             sooro-
    tary of stat+                 Bhaul
         '1. aall al1 tbr kountlo~ la alphabmtiaal
    ordor. sh o uld
                  ntur nr o fllootloa in uly aouaty
    Sor mabora oi the Legialaton not bo mado to the
    orfloe.of          seomtary             oi    State,   ha   ahall rroterthe-
    1088 call suoh                oouuty.

                 -2.   mell t&e oountler are oalld ana ttu
    mombore oloot *gpear and          proud   tholr ero~ential~,
    aaldni8tor            to emh            the ossloi~l oath.
    *Art.         5~26, 5512. 3278                     Crodontlal8
         *Any pereon appearing at 8al4 oall and prr
    eantfng the propor evldonoo of his llootlon ohall
                                                                    !.     ,,.>
                                                                         ‘i_.     ,




IionoreblsGeorge H. Shopped,   Pqe   5


      ba sddttsd or quellilod in the sems memer es thou&
      the return of his slsofioo he4 been u&e to t&o ofiio.
      of Saorotery of Steto. P. D. 5438.”
          Qonstnti~ 8ootion 1 of Artlols XVI of tho Stats
Constitution, prior to the prosont ssmulmont, esd in 1881,
the Bupreaa Oourt or Toxu, In the osse or State 1. Oooke,
54 Tax. 4.82,held that undsr said seetlon of tho Constitution
it wu e~ldent that thoro was l dlstlnstlon b&w-wan tha rl&t
to en oi$lqo.aM tho right to eutu upon the duties of en offloo,
lnesmmh 88 8r;ia soetloa or the con8titotian required the t8klng
of tho ooastltutloneloeth borers the p uso n lntltlod to the
oifloo ontod   upoz~the 6utl.s OS the ortloo.

          Tha oas* of &loo f. state, 150 8. u. (26) 1039, oon-
strulxiut%ootlon1 of Artlols XVI of our Stat0 Constitution as
it now lrdsts, hold ill tho aots or a speolal judge, who took
an 06th not in oonforaity with the oath sot out in sei& seotion
0r th4 aosstltutlf+,wars rold, ss4 oltod msny luthoritlos.
             It 18 oleer that ln order for one to booom entitle4
to r eo a lrth o e*per dlu* sb o ~eroromd to, th o llelnat muat
do somothlng    mro then morsly booomo uitit1.6  to the oifloe of
rqnwentatlre la the .Tuu L&alature.         80 must ~0 rurthor
and In feat booou a moabor OS the Taxes E&u80 of Bopresaate-
titu.    This hs.oen os.l do by taking ths oonstitutlosel oath
or oltloe. ulales      54% uul S42 pro+ldlng a method ior ed-
mlnlstuln6 the oonstitutlcaeloet% to membus of the Eouso,
wo think uo no tlxolusiro but marely bireotory stetutos, en6
that  iaesawh as tha Iiousoaor     0utlo.n 8 of Artiob XII of
oru-bfete Ootutitution   18 *the $a&* or the queliiimtiaas end
dostlons at its mmbars*, tha Eouno oould looept tho qrulitiaa-
tion end oeth taking ot e mombar et ULJ tlmo durlry the mossion
tid in w    smsast losoptebla to the Ilouso of Repnsontatir.8.
           In the osu of 8peus t. 8hsppud, 150 8. w. (26) 769,
Tans* 8uprem    Court oonmtruob Sootion 21,OS Artlob SIX oi OUT
Steta Constitution, en4 hold,emsg othu things,thet tho rluht
of l umber oi the Le&islsture to raoeira the pr dim StlPdated
in the ssstlon was not dopessled upon eotuml lttondsnse 011tho
sessions of the k&leturi,    and all that  18 roqulnd 18 that the
Loglsleturs be in session esd thet#o     oleiuat   be a memberthero-
Oi.
Eonorable Qeorge H. Shopperd, Pego 6


Ws Intarprot this doolsIon to moen thet all thet la reqtirod
in cedar to lntltlo a olefrant to his *per diem* es a member
of the Loglsleturo la that tho Loglslaturs bo in suslon and
thet tho olelranf be l asabor for the porlod of tine for
whloh ho olelms the meld *per 41s~.
              Oploion HO. O-5039 Of this dopertmsnt, sddnsssd to
you, writton by Attorney Ganerel Yenn, holds spsolfIosll~ thet
msmbors or the Lsglsleturo rho ue oorPlisslone4offloors or
lnllotod mon in the Army, Nevy ezidJLerInoCorps, ers lntltlsd
to tholr selsq uurrults a-06 tho state.
              It being PdlewSul for lny nonor to be paid out of
the 8tete Troesury exoopt by luthorIt~ of sn eot of the Lsgls-
laturo lpproprletIng the bus, end A.rtlol*III, Sootion 51,
of the Qonstltutlon of nab   hevlng prorldod:
          "The Lsgl*leturs shell here no power to make any
     grent o r luthorlxs the reklng or any gamut or pub110
     aoner to eny indiriaui,   usooletlon or Indlr1du.e~
     . . . . . whatsoorer. . . . .w
it obviously follmm thet l ottlson cannot bo pal4 eny “par
dloaw u l memb er o f the LoixlsletursSor uy day or days prior
to the the ho buue     l mm&u   thsroof.
              In snswer to your questions you em   thorofore ldvlsod
es r0iiotr:
          Ropmentetlro   rJ10 who tw    the oonstltutlomaloeth
OS stiloe on February 11, 1945, la sntitlod to bo peld his "par
diem* Sor fobraery ll, 1943, end la lddltlon thordo sll *par
dlee rbioh my uoruo for e&l d+ys ths Lsgisleturo la in ssssion
during hlo teuure of meld ofTlea slnoo FobmarT 11, 1943.
          Ii tho rou   rho ero entltlod to tho offloe but who hero
not yet bosoms ~smbozs OS the Lsglsleturo pro0004 to booomo msm-
berm by teklag ths oonstltutlonrl 06th of oifioe, thon durin6 tho
prssoat sosslon sueh mbors    will bo lntltlod to the full ?mr
dima* Sor sll dw    the Lsg$Islmtursor rhloh thw hsto booomo nsm-
hors la la sosslon o n end lrtor the dey on whloh they teko ths
required oonstitutlonel 06th OS ofilos.
Honoreblo Oaorge H. Shepperd, Pege 7


           The msmbors who took the oonstltutlonel 06th of
0rrioo et the boginning 0s the sos*Ion but rho hem bin00
not lttondod the sosslon era lntltkd to bo paid their *par
UloaP for ill the tlms tha LagIsleturo or whIoh they era
umrbors la in session.

                                  Yours tory truly




                 ,,,. ~..
                    .r-
caPB:AMm          ,